Case 2:19-cr-00006-JPJ-PMS Document 549 Filed 11/14/19 Page 1 of 3 Pageid#: 1277




                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                       BIG STONE GAP DIVISION

       UNITED STATES OF AMERICA,                      )
                                                      )
               Plaintiff,                             )
                                                      )
       vs.                                            )      CASE NO 2:19CR00006
                                                      )
       SAMMY CURTIS MCMAHAN, et al                    )
                                                      )
               Defendant.                             )

                              MOTION TO CONTINUE PRETRIAL
                            CONFERENCE AND TRIAL DATES AND TO
                                  WITHDRAW AS COUNSEL

               COMES NOW counsel for the defendant, Sammy Curtis McMahan, and moves

       this Court for an Order of continuance of the pretrial conference and trial dates and for an

       Order allowing his withdrawal as counsel of record for the defendant and for the

       appointment of new counsel, stating the following as and for his grounds:

               1. The trial calendar and personal schedule of the undersigned counsel has been

       particularly straining over the past month. Counsel has, additionally, been involved in a

       contested election that has taken much of his free time and has further had to cover the

       caseload for an associate attorney who left the firm with little notice. As a result, he has

       been unable to adequately meet to prepare Mr. McMahan for trial.

               2. Counsel has been noticed to appear before the Virginia Supreme Court on

       December 3, 2019, regarding a longstanding appeal. December 3rd is the scheduled start

       date for the trial of this matter.

               3. The failure to have adequate time during the past four weeks to meet with Mr.

       McMahan has caused strain upon the attorney-client relationship to the extent that it

       impairs the ability of counsel to continue in the relationship.
Case 2:19-cr-00006-JPJ-PMS Document 549 Filed 11/14/19 Page 2 of 3 Pageid#: 1278



              4. As a result of the aforesaid, your counsel believes it would be in the best

       interests of Mr. McMahan for his withdrawal and for the appointment of new counsel.

              WHEREFORE, your undersigned counsel hereby moves the Court for a

       continuance of the pretrial conference and trial dates and to withdraw as counsel for the

       defendant.

                                                SAMMY CURTIS MCMAHAN
                                                   - BY COUNSEL -


       /s/




        JEFFREY L. CAMPBELL
        Virginia Bar Number: 45247
        CAMPBELL LAW FIRM, P.C.
        709 N. Main Street
        Post Office Box 986
        Marion, Virginia 24354
        Telephone No.: (276) 7783-8197
        Facsimile No.: (276) 783-8198
        E-mail: jeff@campbelllawfirmva.com


                                   CERTIFICATE OF SERVICE

              I, Jeffrey L. Campbell, Counsel for Defendant, Sammy Curtis McMahan, do

       hereby certify that I electronically filed the Defendant’s Motion for Discovery with the

       Clerk of the Court using the CM/ECF system which will send notification of such filing to

       Lena Lockridge Busscher, Assistant United States Attorney for the Western District of

       Virginia by electronic mailing to USAVAW.ECFAbingdon@usdoj.gov and to all other

       counsel of record on this 14th day of November, 2019.
Case 2:19-cr-00006-JPJ-PMS Document 549 Filed 11/14/19 Page 3 of 3 Pageid#: 1279




       /s/




        JEFFREY L. CAMPBELL
        Virginia Bar Number: 45247
        CAMPBELL LAW FIRM, P.C.
        709 N. Main Street
        Post Office Box 986
        Marion, Virginia 24354
        Telephone No.: (276) 7783-8197
        Facsimile No.: (276) 783-8198
        E-mail: jeff@campbelllawfirmva.com
